Citation Nr: 9914701	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-01 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to an apportionment of the 
veteran's Department of Veterans Affairs disability 
compensation benefits.  


REPRESENTATION

Appellant represented by:	Herself
Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
May 1972.

This matter arises from a September 1997 decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which terminated the appellant's 
receipt of an apportioned share of the veteran's VA 
disability compensation benefits effective August 1, 1997.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans Appeals (Board) for 
appellate consideration.  


FINDINGS OF FACT

1.  The appellant and the veteran were married on May 14, 
1992.  

2.  The veteran divorced his previous spouse on February 24, 
1995; as a result, the marriage between the veteran and the 
appellant was recognized as valid for VA purposes beginning 
February 25, 1995.  

3.  The veteran and the appellant were divorced on July 7, 
1997; no children were born of that marriage.  

4.  The appellant is not a dependent of the veteran for VA 
purposes.  



CONCLUSION OF LAW

An apportionment of the veteran's monthly VA disability 
compensation benefits to the appellant is prohibited by law.  
38 U.S.C.A. §§ 103(c), 5107, 5307 (West 1991); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.450, 3.451, 3.452, 3.500(d)(1), 
3.501(d)(2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that she is entitled to 
an apportioned share of the veteran's VA disability 
compensation benefits.  She asserts that she had received 
this benefit previously, that she has demonstrated financial 
need for the continuation of this benefit, and that her 
divorce from the veteran should not constitute a bar to her 
entitlement to this benefit.

All or any part of the disability compensation payable to a 
veteran may be apportioned on behalf of his spouse if the 
veteran is not residing with her, or if he is not reasonably 
discharging his responsibility for his spouse's support.  See 
38 C.F.R. § 3.450(a) (emphasis added).  Such an apportionment 
can reasonably be made when the dependent spouse has 
demonstrated financial need.  See 38 C.F.R. § 3.451 (emphasis 
added).  However, to qualify as the "spouse" of a veteran, a 
person of the opposite sex must have married the veteran 
under circumstances that meet the requirements of 38 C.F.R. 
§ 3.1(j).  See 38 C.F.R. § 3.500.  A "spouse" of a veteran is 
one whose marriage is valid under the law of the place where 
the parties resided at the time of the marriage, and whose 
marriage has not ended in divorce.  See 38 C.F.R. §§ 3.1(j), 
3.501(d)(2) (emphasis added).  Finally, an apportionment is 
not payable when the reason for the apportionment no longer 
exists.  See 38 C.F.R. § 3.500(d)(1).  


The facts in this case are not in dispute.  The appellant 
married the veteran in May 1992 prior to his divorce from his 
previous spouse.  The veteran then divorced his previous 
spouse in February 1995.  As a result, the RO determined that 
the marriage between the appellant and the veteran became 
valid for VA purposes on February 25, 1995.  The appellant 
then was awarded an apportionment of the veteran's VA 
disability compensation benefits because she and the veteran 
were separated and the veteran was not reasonably 
contributing to her support.  However, the veteran and the 
appellant were divorced on July 7, 1997.  As the laws and 
regulations cited above clearly indicate, one seeking an 
apportionment of a veteran's VA monetary benefits must be his 
dependent for VA purposes.  A dependent can be either a 
child, a spouse, or a parent.  However, ex-spouses do not 
qualify as dependents for VA purposes.  As such, the 
appellant is precluded from receiving an apportionment of the 
veteran's VA disability compensation benefits as a matter of 
law.  See 38 C.F.R. §§ 3.1(j), 3.500(d)(1).  

Notwithstanding the foregoing, the appellant contends that 
she should not be precluded from receiving an apportionment 
of the veteran's VA disability compensation benefits.  In 
effect, the appellant asks the Board to exceed its authority 
by granting her request.  See 38 U.S.C.A. § 7104 (West 1991).  
Such relief would be equitable in nature; the Board does not 
have the authority to grant extraordinary relief based upon 
the equities in this case.  See 38 U.S.C.A. § 503 (West 
1991).  Only the Secretary of Veterans Affairs is vested with 
such authority.  Id.  Accordingly, the appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An apportionment of the veteran's VA disability compensation 
benefits on behalf of 
the appellant is denied.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

